Bullard, J.
The appellant, having sued out of the District Court, an injunction to stay proceedings on four writs of fieri facias, issued at the suit of different parties, and three of which were to enforce judgments rendered in the Parish Court, the defendants were permitted to sever in their defence, and the injunction having been dissolved, she has appealed.
We are of opinion the court did not err, in permitting the parties to sever in their defence. There was no privity between them. Each had his separate judgment, which he was seeking to enforce, although the sheriff had levied on the same property in order to satisfy all the writs.
It is equally clear, that the District Court was without authority to arrest, by injunction, process issued from the Parish Court. This question was fully considered and decided in the case of *58Oger v. Daunoy, 7 Mart. N. S. 656. The present case does not present an exception to the general rule recognized in that.

Judgment affirmed.